Citation Nr: 1618617	
Decision Date: 05/09/16    Archive Date: 05/19/16

DOCKET NO.  09-43 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts



THE ISSUE

Entitlement to an effective date prior to August 6, 2005, for the grant of a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from December 1945 to October 1947.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Appeals Management Center (AMC) that, in pertinent part, granted a TDIU rating, effective August 6, 2005.  This matter was previously before the Board in April 2015, when it was remanded for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The first communication from the Veteran expressing an intent to file a claim for TDIU was received on August 6, 2005; entitlement to TDIU was not reasonably raised by the record prior to that date.


CONCLUSION OF LAW

An effective date prior to August 6, 2005, for the award of TDIU is not warranted.  38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  As the rating decision on appeal granted service connection and assigned a disability rating and effective date for the awards, statutory notice had served its purpose, and additional notice is not required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  September 2009, September 2012, and November 2015 statements of the case (SOCs) provided notice on the "downstream" issue of entitlement to an earlier effective date and readjudicated the matter.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ("where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues"); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error). 

Notably, determinations regarding effective dates of awards are based essentially on what is already in the record, and when it was received, and generally further development of the record is not necessary.  

In April 2015, the Board remanded this matter to provide the Veteran opportunity to submit a copy of his original TDIU application, postmarked in January 2005, that he alleged was in his possession.  August 2015 RO correspondence asked him to provide the identified evidence.  In September 2015, the Veteran responded: "I have submitted all the evidence and information you have requested"; no additional evidence was submitted.  While VA has a statutory duty to assist in developing evidence pertinent to a claim, the Veteran also has a duty to assist and cooperate with VA in developing evidence; the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Board finds that the RO's request for the evidence identified by the Veteran as in his possession satisfies (substantially complies with) the April 2015 remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board finds that no further assistance to the Veteran in developing the facts pertinent to his earlier effective date claims is required to comply with VA's duty to assist.  He has not identified any pertinent evidence that is outstanding.
Legal Criteria, Factual Background, and Analysis

A claim for TDIU is essentially a claim for an increased rating, and the effective date of an award on such claim is the earliest date as of which it is factually ascertainable that an increase in disability had occurred if the claim is received within one year from such date; otherwise, the effective date of the award is the later of the date of receipt of the claim or the date entitlement arose.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o).  VA regulations allow for the assignment of an increased rating up to one year prior to receipt of a formal claim for increase, when it is factually ascertainable that an increase in disability had occurred.  38 C.F.R. §§ 3.157, 3.400(o)(2).  In addition, when the matter of entitlement to TDIU is raised by the record in any claim for increase, such matter becomes part of the increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

TDIU may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.  The regulations further provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For those veterans who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), total disability ratings for compensation may nevertheless be assigned when it is found that the service-connected disabilities are sufficient to produce unemployability; such cases should be referred to the Director, Compensation and Pension Service, for extraschedular consideration.  38 C.F.R. § 4.16(b).

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

The Veteran has asserted two theories of entitlement to an earlier effective date for his award of TDIU: (1) That his claim for TDIU was actually filed/received by VA in January 2005 and (2) that TDIU was reasonably raised by the record in a September 2002 claim for an increased rating for service connection back and left thumb disabilities (but not then adjudicated, and therefore pending since).  

Allegation of Earlier Filing of Claim

The record shows a completed a VA Form 21-8940, Veteran's Application for Increased Compensation based on Unemployability, which is signed by the Veteran, dated in January 2005, and stamped received by VA on August 6, 2005.  A cover letter from the Veteran's (then and still) representative is similarly dated in January 2005, with a hand-written notation that it was received on August 6, 2005.  In an October 2006 statement (in lieu of VA Form 646), the Veteran's representative states that the Veteran's TDIU claim originated on August 6, 2005.

In his April 2009 notice of disagreement with the effective date assigned for TDIU, the Veteran stated that the effective date should be the January 2005 date in his representative's cover letter to his TDIU application.  He stated that in his possession was the original copy of that application with postmark, confirming filing in January 2005, and that the documents dated in August 2005 in the record were resent after the RO lost the originals.  

In April 2015, the Board remanded the matter to provide the Veteran an opportunity to submit for the record the alleged January 2005 postmarked copy of his original claim for TDIU; the Board noted that if the letter was not be produced it would weigh against the Veteran's credibility with respect to his assertion that such letter exists.  In August 2015, the RO requested that the Veteran provide the identified evidence; in September 2015 he responded that he had already provided all requested evidence; nothing additional was submitted.  

While the January 2005 date on the Veteran's TDIU application and on his representative's cover letter may indicate (or suggest) that they were drafted on that date, it does not establish that the application was then mailed or received.  [Notably, a postmarked copy (such as the Veteran indicated was in his possession) would establish mailing and presumed VA receipt; however, the Veteran has not explained how it is that he came to possess a postmarked document mailed to VA.]   Regardless of the date listed on the application/cover letter, the copy of the Veteran's claim for TDIU in the record was received by VA on August 6, 2005.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o).  In October 2006 the Veteran's representative acknowledged that the claim was received on that date.  The only alleged evidence that a TDIU claim was actually submitted (as opposed to merely drafted) would be the January 2005 postmarked copy of the application that the Veteran asserted is in his possession.  He has declined to submit such evidence when asked to do so.  The reasonable assumption in these circumstances is that if the Veteran actually possessed evidence that would entitle him to additional compensation he would provide it when asked, and that the reasonable inference from a failure to do so is that such evidence does not exist.  Consequently, the Board finds his assertion that he has evidence corroborating that he filed a claim for TDIU in January 2005 not credible.  As there is no credible evidence that a claim for TDIU was received by VA prior to August 6, 2005, the Board finds that the grant of an earlier effective date for TDIU on that basis is not warranted.  


Consideration based on Rice

The Veteran filed a claim for increased ratings for his service-connected back and left thumb disabilities in September 2002.  Rice v. Shinseki, 22 Vet. App. 447 (2009) was decided during the pendency of the instant appeal, and stands for the proposition that TDIU, if reasonably raised by the record, is inherent in any claim for an increased rating.  Accordingly, and incorporating the one-year "look back" provision for increased rating claims, the Board has considered whether unemployability due to service connected disabilities (to include tinnitus and hearing loss, service connection for which was established effective July 2003) was reasonably raised by the record between September 2001 and August 2005 (in the context of the increased rating claims).  

A September 2001 VA annual physical examination notes a history of chronic back problems, treated conservatively.  The Veteran reported symptoms of back pain, worse in the morning, that made it difficult to get out of bed and prevented bending for an hour.  He reported that he walked 3 miles a day for exercise, and that he was not taking any medication for back pain.  He lived alone and was still driving at night.  He was noted to have retired from the insurance and real estate business.

On May 2002 follow-up, the Veteran reported that it took him 3-4 minutes to get out of bed due to stiffness and had numbness in his left thigh.  In October 2002, he was described as a golfer with low back pain characterized as a constant dull ache across the low back with morning stiffness and numbness in the left thigh.  Reduced range of motion was noted, but he did not limp.  He was advised to begin physical therapy and avoid lifting, bending, twisting, and excessive back flexion, extension, and rotation.  Pain medication was declined.  On physical therapy evaluation that month, the Veteran reported increased pain with getting out of bed, bending, playing golf, and putting on socks/shoes; he also reported occasional numbness in his thigh.  The assessment was exacerbation of back pain that interfered with the Veteran's ability to lift and bend without increased pain.  Physical therapy records from October 2002 through January 2003 note the Veteran's report of increased pain; he was discharged from physical therapy due to lack of therapeutic response.  

Subsequent VA treatment records document continued reports of (increasing) low back pain and lower extremity numbness.  In September 2002, he reported that he was unable to play golf due to his back disability.  

On May 2003 VA examination, the Veteran reported that he was retired.  On physical examination, range of motion of the back was limited; there were no thumb abnormalities observed.  

In November 2003, the Veteran requested that VA prescribe narcotic pain medication for his (non-service-connected) neck disability (noting that he had not used a prior prescription intended to address back pain.)  

On February 2004 VA audiological examination, the Veteran reported his perception that he hears fine, but has tinnitus.  Mild to moderate sensorineural hearing loss was noted on examination.  

A March 2004 private treatment record notes that the Veteran was taking narcotic pain medication to, in part, address his generalized osteoarthritis.  Although he was limited by arthritis "and other age-related problems," the clinician noted that the Veteran "remains physically active."    

A September 2004 VA treatment record notes the Veteran's report that he was unable to sleep on his back, as well as worsening (non-service-connected) neck pain.  He was to continue small amounts of exercise and walking as tolerated.  

On October 2004 VA examination, the Veteran reported that he retired at the age of 62.  He reported loss of motion in his left thumb and back pain, as well as left-sided numbness and the use of a cane in wintertime due to stability.  He was able to ambulate without assistive devices, but changed position slowly and had radiculopathy to the left lower extremity.  Full range of motion in the back was observed, although slow and reported by the Veteran to be diminished.  He was able to perform heel/toe walking by holding on to the table and had a wide based gait.  

December 2004 VA treatment records note mild arthritic changes of the left thumb were found on imaging.  The Veteran described a constant dull ache in the left thumb that prevents him from writing with that hand or playing golf.  

A March 2005 private treatment record notes the Veteran's report that he exercises one hour daily.  On physical examination, the clinician noted that the Veteran looked "extremely fit for an older man" and was "hale and healthy for his years," with an "outdoor" complexion "with good color."  

A July 2005 VA treatment record notes that the Veteran continued to try to get out and walk for exercise, but that it was becoming a problem.  He continued to report constant pain, increased in the mornings.  He reported that his service-connected (back pain and tinnitus) and non-service-connected (neck pain and headache) disabilities had worsened and that he was unable to get out over the winter.  He was observed to be in pain when changing position, but kyphotic in nature.  He was unable to easily toe/heel or tandem walk.  He was advised to continue small amounts of exercise and walking as tolerated. 

In his August 2005 application for TDIU, the Veteran reported that he last worked full time in 1979 or 1984 and that he became too disabled to work in 1991 (i.e., when he was approximately 63 years old). 

On October 2005 VA examination (associated with his claim for TDIU) the Veteran (for the first time) reported that he had been unemployed since 1979 (when he was approximately 52 years old) due to his service-connected back and left thumb disabilities.  

In April 2006, the Veteran provided a Social Security Administration (SSA) earnings report, indicating that he did not work in 1980 and 1981 and was marginally employed between 1982 and 1991.  (Notably, while he asserted that SSA records indicate he was not employed, see, August 2006 correspondence, he has not asserted that he received SSA disability benefits such that remand to obtain those records is necessary.)

On October 2004 VA examination (associated with his increased rating claim), he reported that he retired at 62, i.e., upon becoming eligible for SSA retirement benefits.  This evidence contradicts his later assertions, after his (separate) TDIU claim was filed, that he retired as a result of his service-connected disabilities.  The Board also notes that the Veteran claimed in his August 2005 application for TDIU that he became too disabled to work in 1991, but on October 2005 VA examination stated that he became too disabled to work in 1979.  The Board finds that the Veteran's statement on October 2004, offered prior to his TDIU claim and in conjunction with examination of the disabilities he later claimed rendered him unemployable, is more credible than his later statements, which are inconsistent with one another and offered in conjunction with a claim for benefits.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the appellant's statements, it may consider whether self-interest may be a factor in making such statements).  Therefore, the Board finds that such evidence is not credible evidence of unemployability prior to August 6, 2005.

The Board has considered whether the Veteran's medical records, themselves, support a finding that the Veteran was unemployable prior to August 6, 2005.  The Veteran was noted on several occasions to be retired, but there is no suggestion until after he filed his claim for TDIU that his retirement was related to disability.  While the medical records note increasing disability over time, to include pain, limited motion, difficulty getting out of bed, difficulty writing with the left hand, mild to moderate hearing loss, and tinnitus, they do not reflect or suggest that he was precluded from all forms of gainful employment due to his service-connected disabilities.  (See, e.g., September 2001 VA treatment record (noting that he continued to exercise); March 2004 private treatment record (noting that he remained physically active); March 2005 private treatment record (noting that he was "extremely fit" for his age); and July 2005 VA treatment record (noting less activity over winter due to a combination of service-connected and non-service-connected disabilities, but continuing to exercise as able.)  Consequently, while medical records from 2001 to 2005 indicate that the Veteran continued to experience functional limitations due to his service-connected disabilities, the Board finds that they did not reasonably raise the matter of unemployability.  

In summary, the Veteran's application for TDIU was not received by VA until August 6, 2005, and unemployability due to service-connected disability was not reasonably raised by the record prior to that date.  In light of the foregoing, the preponderance of the evidence is against a finding that an earlier effective date is warranted for the grant of TDIU.  Accordingly, the benefit of the doubt doctrine does not apply; the appeal in this matter must be denied


ORDER

An effective date prior to August 6, 2005, for the grant of TDIU is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


